Citation Nr: 1017156	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1979.  The Veteran died in July 1995.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The appellant was born in May 1942.

2.  The appellant and the Veteran were married in January 
1961.

3.  The appellant's marriage to the Veteran was terminated by 
his death in July 1995, and she was subsequently awarded DIC 
benefits.

4.  The appellant remarried to G.F.J. in October 1998 and her 
DIC benefits were terminated.  The appellant remains married.

5.  At the time of her second marriage, the appellant was 56 
years old.  


CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC benefits 
as the remarried widow of a veteran as a matter of law.  38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  VA 
has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated. VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she was 
younger than 57 years old when she remarried.

As a matter of law, her age at the time of remarriage, 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  
According to a September 1995 Compensation and Pension Award 
statement, VA Form 21-8947, the appellant was born in May 
1942.  She married the Veteran in January 1961.  In July 
1995, the Veteran died of metastatic small cell lung 
carcinoma.  

In July 1995, the RO granted service connection for small 
cell carcinoma of the right lower lobe, retroactively, from 
June 1995.  Accordingly, in a rating decision of August 1995, 
the appellant was awarded DIC benefits based on service 
connection of the cause of death.

In December 1998, the appellant notified the RO that she 
remarried (to G.F.J.) in October 1998 and her DIC benefits 
were terminated.  She remains married.

The appellant argues that her DIC benefits should be restored 
due to the fact that she remarried only 8 months prior to her 
57th birthday.  She states that if she knew that the law was 
going to change, she would have waited an additional 8 months 
in order to qualify for reinstatement of DIC benefits.  She 
believes it is a miscarriage of justice.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected cause of death.  
See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to a veteran at the time of his 
or her death, and has not since remarried.  See 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b). 

Exceptions to the remarriage bar include a voiding or 
annulment of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 
1311(e); 38 C.F.R. § 3.55(a)(1). 

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage of the surviving spouse of a veteran after age 57 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of a veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits, which the appellant did.  

Significantly, however, the appellant was 56 years old at the 
time of her remarriage to her current spouse, therefore not 
falling within the exception to the remarriage bar for 
surviving spouses of veterans who remarry after age 57. 

The Board acknowledges the appellant's current situation and 
frustrations as demonstrated by her written statements.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 

In other words, Congress enacts federal laws authorizing 
monetary benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits.

Because the appellant's claim fails due to the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  Id.




ORDER

The claim for restoration of DIC for the remarried widow of 
the Veteran is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


